DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
2.	This application is a Continuation of application PCT/JP2019/012058, filed March 22, 2019.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  
Information Disclosure Statement

4.	The Information Disclosure Statement filed on August 13, 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Allowable Subject Matter
5.	Claims 1-15 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of antenna devices which include first and second radiating elements and first and second coils, wherein the coils and radiating elements and are coupled via an electromagnetic field and an electric field respectively, the identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-15 of the present claimed invention. Specifically, prior art fails to teach the claimed antenna device comprising a first radiating element; a second radiating element; a first coil coupled to one of the first radiating element and a feeding circuit; and a second coil coupled to the second radiating element and coupled to the first coil via an electromagnetic field; wherein the first radiating element and the second radiating element are coupled to each other via an electric field; the first coil and the second coil define an antenna coupling element; and at a resonant frequency defined by the antenna coupling element and the second radiating element, an absolute value of a phase difference between a current flowing into the second radiating element due to the electromagnetic field of the first coil and the second coil and a current flowing into the second radiating element due to the electric field is equal to or less than about 90 degrees. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
February 25, 2022